Citation Nr: 1302928	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-46 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a heart disability.  

2. Entitlement to service connection for pes planus.  

3. Entitlement to service connection for cold weather injuries of the feet.  

4. Entitlement to service connection for residuals of a shrapnel wound of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This decision, in pertinent part, denied entitlement to service connection for the above claimed disabilities.  The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript is of record.  

In October 2011, the Board remanded this claim for further development.  The there has been substantial compliance with this remand.  The Board also denied a claim for service connection for the residuals of shrapnel wound to the buttocks.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A heart disease or disability did not have its onset in or is otherwise related to service.  

2.  The Veteran does not have current pes planus that had its onset in or is otherwise related to service.  

3.  The Veteran does not have current residuals of cold weather injuries of the feet that had their onset in or are otherwise related to service.  

4.  The Veteran does not have current residuals of a shrapnel wound of the right foot that had their onset in or are otherwise related to service.  


CONCLUSIONS OF LAW

1. A heart disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012).  

2. Pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303, 3.304.  

3. Residuals of cold weather injuries of the feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303, 3.304.  

4. Residuals of a shrapnel wound of the right foot were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107; 38 C.F.R. § 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, in cases where VA is unable to obtain records, or if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2012).  

The Veteran stated at the August 2011 Board hearing that he understood VA did not have a "201 file" (service personnel records) for him and he alleged that some hospital records from service also might be missing.  (Transcript, pp 4, 31.)  Also, he mentioned to a VA clinician in July 2010 that he was involved in an explosion in service and got frost bite but there were no records available.  November 2011 Personnel Information Exchange System (PIES) requests for service personnel records and hospital records were negative, stating that the personnel records were "fire-related" and clinical records for shrapnel injuries from Ft. Drum were not found.  

He also failed to provide further information about where he received treatment in Alaska and to return authorization and consent forms for H.H. (since 1954), M.G.H., and for Dr. G.  (See Transcript, pp 6-7 and November 2011 AMC letter.)  Further, in August 2008, the Veteran submitted a number of copies of service personnel records, including a certificate showing he completed airborne school in June 1951.  

The Veteran was informed of the missing service department records and the efforts made to obtain them, in a supplemental statement of the case issued in November 2011.

Destruction of service department records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  ).  In this case, the Veteran has provided a number of service personnel records.  There is no indication of additional alternate sources for these records.  The PIES response indicates that the records do not exist and that further efforts to obtain them would be futile.

As explained further below, the Veteran has variously stated that his heart disability began "a few years" after service (Transcript, p 12) and in 2005 (see August 2008 claim); he was not claiming that his service personnel records or hospital records had anything to do with a heart disability.  The Veteran also acknowledged that there would be no records anyway regarding shrapnel wounds.  The Veteran had actual knowledge regarding the absence of some service records.  As a result, the Board finds the notice error at issue did not affect the essential fairness of the adjudication.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified; any further attempts to request in-service hospital records or service personnel records would be futile.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any other outstanding evidence with respect to the Veteran's claim.  

The Veteran has also been afforded adequate examinations and medical opinions have been obtained.  The examiners considered the record and provided reasons for the opinions.  Some of the reasons for these opinions are based on the absence of supporting clinical records.  This is consistent with the Veteran's reports that he was generally not treated for the conditions at issue in service.  At times the Veteran has indicated that he was treated for a cold injury; but as discussed below, these reports are not deemed credible.  Hence, the examiner's failure to fully take these statements into account is not prejudicial.

Considering the above information, the Board finds there has been substantial compliance with the October 2011 Board remand.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned explained and suggested that any evidence tending to show that he had a pertinent disability that was related to service would be helpful in establishing the claim.  (See, for example, Transcript, p 25.)  Neither the Veteran nor his representative, who was present at the hearing, has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The remand instructions were substantially complied with in that the agency of original jurisdiction asked the Veteran to complete authorizations to obtain records of private treatment; asked him to report the location of his service in Alaska; sought his personnel records; and afforded the Veteran adequate examinations of the feet and heart.  Following that development, it issued a supplemental statement of the case.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.  

Service connection generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2012), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for a heart disability

In his August 2008 claim, the Veteran reported that he had ongoing care for his heart and stated that his heart disability began in 2005.  In a statement received in September 2008, he reported that stents were put into place in 2005.  In November 2009, the Veteran wrote: "As far as heart problems, I feel that jumping causes stress."  

At the August 2011 hearing, the Veteran stated he did twenty or so jumps in an airborne unit.  (Transcript, p 3.)  He blamed his heart problems on the stress of parachute jumping.  (Transcript, p 9.)  He did not complain of heart symptoms in service because he thought it was normal.  Id.  Every time he jumped he would get nervous, but then once he jumped he was all right.  (Transcript, p 10.)  The Veteran said he was diagnosed with a heart condition "a few years" after service.  (Transcript, p 12.)  He said his doctor never gave a medical opinion linking his heart disability to service.  Id.  He asserted that he continued to have heart problems after service every time he was stressed.  (Transcript, p 27.)  

An October 1950 pre-induction report of medical examination (RME) showed a normal clinical evaluation.  In January 1953, a separation RME again showed a clinical evaluation was totally normal; a chest X-ray was negative.  In March 1953, the RO denied claims for service connection for a cyst and a leg disability but the Veteran did not file a claim for service connection for a heart disability.  

A January 2002 VA primary care record does not report any history of heart problems.  

A January 2005 record from Dr. T. showed the Veteran was status/post angioplasty and stenting along with a history of coronary artery disease.  In January 2006, Dr. T. noted ten previous stent placements.  In February 2006, the Veteran had a cardiac catherization and there was no significant coronary artery disease.  However, in November 2007, private myocardial imaging showed a small possible area of myocardial infarct.  

The Veteran received a VA examination in November 2012.  The diagnosis was an old myocardial infarction and coronary artery disease.  The examiner found the Veteran had an onset of coronary artery disease symptoms in 2005.  It was noted the Veteran had ten cardiac stents, an implanted defibrillator, and an area of myocardial infarction on myocardial imaging.  The Veteran's myocardial infarction was due to coronary artery disease, which was due to multiple risk factors.  

The claims file was reviewed.  The examiner found that a heart disability was less likely than not incurred in or caused by the claimed in-service event (here, jumping out of a plane).  The examiner saw the Veteran had very complete service treatment records.  He had a normal entrance and separation physical.  The service treatment records in the interval addressed a pilonidal cyst and bilateral leg issues-which were exactly what the Veteran claimed after exiting service.  He did not report a heart issue at separation or while receiving treatment for those conditions although he would have been given the opportunity to report such symptoms at the time.  

The examiner found no coronary artery disease symptoms reported or apparent environmental exposures or other risks during service.  The symptoms appeared to have started around 2004.  Based on the review of evidence in the file, an interview with the Veteran, and a physical examination, the examiner gave a negative opinion.  

The Board finds the Veteran to be competent to state that he had symptoms while jumping out of a plane in service.  See 38 C.F.R. § 3.159(a)(2).  He would not; however, be competent to say that those symptoms were manifestations of heart disease, which he acknowledges, was not identified until years or decades later.

In addition, the Veteran has provided an inconsistent history regarding when his heart disability started.  In his claim he said it began in 2005, a 2002 VA record for his first annual VA physical examination is consistent with this history in showing no complaint, symptoms or diagnoses of heart disease.  At the Board hearing he reported being diagnosed a "few years" after service (Transcript, p 12).  As a result, the Board finds his.  Caluza, 7 Vet. App. 498.  His statements, to the extent they report symptoms that could have been manifestations of heart disease are not deemed credible and are afforded little weight.  

While the Veteran has a current disability, the 2002 VA record supports that the Veteran's heart problems started in 2005, years after service.  The Board also relies on the November 2012 VA examination report in coming to the conclusion that that a heart disability is not related to service.  The examiner reviewed the Veteran's file, interviewed the Veteran and performed a physical examination.  This evidence is directly on point in this case and the Board assigns the report great weight.  

Finally, service connection for chronic diseases, including cardiovascular disease, may also be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, or in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2012).  Specifically, this presumption is available for cardiovascular-renal disease, including hypertension; meaning a combination involvement of a type of arteriosclerosis, nephritis, and organic heart disease preceded by hypertension.  38 C.F.R. § 3.309(a).  As just discussed the competent and credible evidence is against a finding that such disease was present in service or for many years thereafter.  

Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection for foot disabilities

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In his August 2008 claim, the Veteran asserted he was hit by shrapnel in the right foot and buttocks from a bazooka that went off during training; he suffered bleeding at the time.  His commanding officer told him to let others go to be checked by medical personnel first.  In a statement received in September 2008, he clarified that although he had a shrapnel wound in the right foot, there would be no records of this injury.  The commanding officer said others needed more attention; by the time they were taken care of he had stopped bleeding so he did not receive any treatment.  

At the Board hearing, the Veteran again acknowledged there was no information in his records regarding shrapnel injuries.  (Transcript, p 22.)  When this injury happened in 1951, he pulled a little piece of shrapnel out of his foot.  (Transcript, p 23.)  He initially said there were no shrapnel residuals, but then stated that the outside part of his right foot bothered him.  Id.  At a February 2012 VA appointment, he only reported a soft tissue injury to buttock and not to the right foot.  

Also in his August 2008 claim and appeal statement, the Veteran stated he froze his feet in Alaska while on maneuvers starting in 1953.  He went to see a doctor with a number of others and the doctor told them they had frozen feet.  The Veteran claimed that he went to the hospital twice for his feet at Ft. Campbell, Kentucky, but "they made nothing of it"; he was never given a diagnosis.  (Transcript, p 4.)  The Veteran explained that the top part of his foot (below his knee to his foot) or the nerves were "very tight" and painful.  Id.  He said that was what "made him fall."  Id.  He claimed that he fell in service, that his foot would give out on him and he had numbness with no swelling.  (Transcript, p 5.)  

The Veteran said his primary care doctor (Dr. B. M.) diagnosed him with a cold injury.  (Transcript, p 12.)  He stated he was also given treatment at H.H. after service and diagnosed with a cold injury.  (Transcript, p 13.)  Dr. B.M. never gave an opinion linking the cold injury to service.  Id.  He felt his cold injury was from being outside in Alaska and Ft. Drum.  (Transcript, p 19.)  

Finally, in his August 2008 claim he said he was born with flat feet and tried several orthotics and still had problems with his foot.  At the August 2011 Board hearing, the Veteran claimed he continued treatment after service for pes planus.  (Transcript, p 5.)  The Veteran stated he was probably treated a year after service for his feet at H.H. as he went there regularly for medical treatment (see Transcript, pp 25-26), however he failed to return authorization and consent forms so that records for this time period could be requested (see November 2011 AMC letter).  

The Veteran explained that he did twenty or so jumps in the airborne unit.  (Transcript, p 3.)  He claimed that his flat feet pre-existed service.  (Transcript, p 17.)  He thought his flat feet could have been aggravated during service because his feet were numb and tender on the sole.  (Transcript p 18.)  The Veteran stated that his feet bothered him and were sore right after he got out of the service.  (Transcript, p 29.)  He said he kept going to the doctor because he kept falling in service but "they never made anything of it."  Id.  

Service treatment records do not show treatment for, complaints of, or symptoms of a bilateral foot disability.   The October 1950 pre-induction RME showed that his feet were clinically normal.  Service treatment records showed multiple complaints of nonspecific "leg pain", which was refuted by clinicians, but there were no feet problems reported or noted.  The January 1953 separation examination also showed that the feet were clinically normal.  

As stated, he filed an initial claim after service in February 1953 but did not claim foot disabilities; he claimed only a pilonidal cyst and "painful legs (from the knee down)".  

In January 2002, a VA primary care record showed the Veteran presented for first annual physical examination; the Veteran self-reported pes planus.  He had no concerns.  The record states his medical history was "per veteran's verbal report."  He also said that he was in combat in Korea and he was struck by shrapnel.  It was noted that he had a loss of sensation with a diabetic foot examination in the first and third tarsals.  The impression was pes planus and most likely diabetic neuropathy of the toes.  

Other than the Veteran reporting pes planus, no specific foot diagnoses or complaints are shown in VA treatment records.  In November 2008, the Veteran received a VA examination to determine the etiology of any residuals of shrapnel wounds.  It was noted that the Veteran did not participate in combat.  The Veteran said there was no residual wounds and that he received treatment in the field only.  He stated the condition did not cause pain or functional impairment.  The Veteran reported having flat feet and frozen feet and wanted to be treated for these conditions.  Examination of the skin revealed no scar present, but this examination report focused mostly on areas other than the feet.  

In June 2009, a VA history and physical examination showed that the Veteran complained of leg and ankle problems.  It was noted he had diabetes mellitus.  He denied serving in combat.  He complained that his ankles hurt and were causing him to fall.  He was noted to be a very good historian.  A muscle-skeletal examination showed no joint deformities or limitations.  A June 2010 VA primary care record showed that a diabetic foot examination was totally normal (including monofilament testing).  A July 2010 VA record noted that the Veteran said he was not in combat.  

The Veteran was given a VA examination to address his separate foot claims in November 2012.  The examiner stated the Veteran did not have flat feet.  The claims file and medical records were reviewed.  The Veteran said he was told over the years that he had flat feet.  The examiner found the service treatment records did not truly show symptoms, diagnosis or complaints regarding flat feet.  The examination indicated no pes planus was present in either foot.  The Veteran failed to report for X-rays of his feet.  He gave no reason as to why he did not get the X-rays as directed.  The conclusion was the Veteran did not have pes planus before, during or after military service.  

The report also noted a lack of a diagnosis for other foot disabilities as well.  The examiner observed the Veteran's assertion that he removed a small piece of shrapnel to his right foot only while in service after another soldier accidentally discharged a bazooka in error during training.  He denied symptoms such as pain and tenderness.  The Veteran pointed to the mid-lateral right foot as being "moderate" in severity, but there was no scar noted.  As stated, he failed to report for foot X-rays.  The examiner essentially stated that any diagnosis of a right foot shrapnel injury was based on the Veteran's past report.  Even had there been an actual past shrapnel injury, it appeared to have completely resolved.  

The Veteran asserted he suffered a cold injury in service.  The current diagnosis was cold injury residuals.  The medical records and claims file was reviewed.  The Veteran alleged he had exposure to the feet while in upstaged NY in 1952.  Since that time he had cold sensitivity in the feet if exposed to temperatures below 80 degrees.  There was no surgery or treatment for this condition.  

The examiner also provided a negative opinion regard cold injury residuals.  The examiner noted the Veteran failed to mention foot problems when filing earlier claims for service connection in 1953.  The examiner noted the service treatment records did not support that a cold injury had been sustained in service.  Any such diagnosis would have to be based on the Veteran's provided history and a subjective description of symptoms.  Based on a review of available records, history, and the physical examination the examiner found that any subjective cold injury residuals were not related to service.  

The Veteran is competent to report symptoms and injuries regarding his feet under Barr and 38 C.F.R. § 3.159(a)(2).  He would be competent to report that he observed his feet to be flat, but he has not done so; instead he has reported that he was told he had pes planus.  

Regarding credibility, the Board finds he has been inconsistent on the issue of combat (reporting it in 2002 and then denying it since); on reporting shrapnel wounds and cold injury residuals to the right foot (see January 2002 and February 2012 VA records).  See, Caluza, 7 Vet. App. 498.  

There is a combat presumption available for veterans who are shown to have "engaged in combat with the enemy in active service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2012).  However, it is not applicable here because the Veteran was not in combat in service.  While the Veteran apparently reported at one point that he did participate in combat in Korea; his DD-214, Certificate of Discharge, shows that he had only one month and eight days of foreign or sea service and does not indicate that he received any decorations indicative of service in Korea.  In addition, the Veteran has subsequently denied having participated in combat.

The record also does not demonstrate a current foot disability; including residuals of a shrapnel wound to the right foot, bilateral pes planus or residuals of a cold injury to the feet.  In coming to this conclusion, the Board relies on the November 2012 VA examination reports which are directly on point and are the most probative evidence in the file.  The remainder of the current clinical record also does not show a current foot disability.  

A VA record from 2002 shows an assessment of pes planus, but this was prior to the current claim, and does not include any findings supporting the assessment.  Hence, the 2002 report is of less probative value than the November 2012 VA examination report, which makes clear that there were no findings to support a diagnosis of pes planus.  

Additionally, while the Veteran said his primary care doctor (Dr. B. M.) diagnosed him as having a cold injury (Transcript, p 12), The Veteran did not provide VA with authorization to obtain records of this treatment, and the November 2012 examiner could find no residuals of such an injury.  The Veteran has also provided a widely varying history of the cold injury, variously reporting that it occurred in Alaska or New York.  While his subjective reports of symptoms could be sufficient to establish the elements of service connection, the lack of consistency in his reports renders them incredible.  

The Board finds the Veteran does not have any current foot disability and the weight of the evidence is against service connection.  See Degmetich, 104 F. 3d 1328; Brammer, 3 Vet. App. at 225.  As a result, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a heart disability is denied.  

Service connection for pes planus is denied.  

Service connection for residuals of cold weather injuries of the feet is denied.  

Service connection for residuals of shrapnel wounds to the right foot is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


